Citation Nr: 1435402	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-45 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral flatfoot.

2.  Entitlement to service connection for acquired psychiatric disorder, to include depression, memory loss, and nervous breakdown.

3.  Entitlement to service connection for bilateral vision loss.

4.  Entitlement to a non-service-connected pension benefits.

5.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to March 1974.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in January 2010.  The RO issued a Statement of the Case (SOC) in October 2010.  In November 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Board notes that the psychiatric claim on appeal has previously been developed to include only the symptoms of an acquired psychiatric disorder.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include his claimed symptoms.

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with his paper claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

In his November 2010 Substantive Appeal, the Veteran requested a Board hearing at the local RO.  In an August 2012 letter, the Veteran was informed that his Board videoconference hearing had been scheduled for September 21, 2012.  The Veterans Law Judge (VLJ) marked the hearing letter as a "No Show" on that date, and no transcript of a Board hearing is of record.  However, in a September 2012 statement, the Veteran's representative requested that the Veteran's Board hearing be rescheduled.  The representative stated that the Veteran "showed and reported to the VA [on September 21, 2012] and they told him did not have anything going on at this time."  The representative attached a visitor registration form that the Veteran filled out at the RO in Nashville, Tennessee, on September 21, 2012; thus, the Veteran was present for his hearing, but was not afforded the requested hearing.  To date, the Veteran has not been provided with his requested Board hearing.  Inexplicably, the claims file was forwarded to the Board instead of rescheduling the hearing.  Thus, a remand is required in order to afford the Veteran his requested Board hearing at the local RO in Nashville, Tennessee.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the local RO (Travel Board) in Nashville, Tennessee, before a Veterans Law Judge.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



